DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. On pages 7-9, applicant contends the rejection is improper. Applicant has amended the independent claims to recite “wherein the second laser cavity does not include the first optical filter”. Applicant asserts that the first filter in Li is positioned in the second cavity. To support this assertion, applicant points to the annotated Fig. 7 in the previous action. This argument is not persuasive, because it does interpret Figure 7, and annotated Figure 7, as a person of ordinary skill in the art would. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The annotations in Figure 7 do not show the actual path of each cavity. The path traveled by the light in the cavity determines what elements are part of the cavity. The annotations show the ends of the first and second cavity. The exact light path would be readily apparent to a person of ordinary skill in the art based on the teachings of Li at [0046]-[0047] and the configuration of Fig. 7. 

The Office has provided a more detailed annotated Figure. 

    PNG
    media_image1.png
    519
    694
    media_image1.png
    Greyscale

	Accordingly, the rejection is maintained. 

Election/Restrictions
Applicant's election with traverse of Species A2 and B2 in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the ground(s) that “the Examiner would not be unduly burdened if forced to examine species A1 and B1 in addition to species A2 and B2”. This is not found persuasive. First, the Office notes that applicant provides no reasoning to support the assertion that there is no undue burden on the Examiner. Furthermore, the Office notes that the analysis to determine whether the Office may require a restriction in a national stage application submitted under 35 U.S.C. 371 is different than national stage applications filed under 35 U.S.C. 111(a). MPEP 823; 1893.03(d). Finally, the Office notes species A1 and A2 require at least distinct classification searches and Species B1 and B2 require at least distinct text queries. MPEP 808.02. Accordingly, there is undue burden in searching the distinct species even though the standard for restrictions of applications submitted under 35 U.S.C. 371 is different than applications submitted under 35 U.S.C. 111(a). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 5, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/25/2021.

Priority
This application is a national stage entry of PCT/US2016/067722 filed on 12/20/2016 and further claims priority to provisional US application 62/287,158 filed on 01/26/2016.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 12, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2016/0204578 A1), hereafter Li, in view of Zuluaga et al. (US 2006/0198400 A1), hereafter Zuluaga.
Regarding claim 1, Li discloses an apparatus (Fig. 7; [0060]) comprising: - an optical amplifier configured to generate a plurality of ensemble gains (Fig. 7 element 110; [0047]); and - a silicon photonic integrated circuit (Fig. 7 element 118; [0033]) including a first optical filter (See annotated Fig. 7 below) and a second optical filter (See annotated Fig. 7 below); wherein the gain material is capable of generating a plurality of ensemble gains, each ensemble gain of the plurality of ensemble gains being associated with a respective wavelength ([0047]); wherein a first laser cavity includes the optical amplifier, the first optical filter optically coupled to each other and at least two mirrors (See annotated Fig. 7 below; [0060]), and the first optical filter is tunable to a respective first ensemble gain generated by the optical amplifier ([0046]); wherein a second laser cavity includes the optical amplifier, the second optical filter optically coupled to each other and at least two mirrors (See annotated Fig. 7 below; [0060]), and the second optical filter is tunable to a respective second ensemble gain generated by the optical amplifier ([0046]);wherein the second ensemble gain is different from the first ensemble gain ([0047]); and wherein the second laser cavity does not include the first optical filter (See annotated Fig. 7 below; [0046] and [0047]). While strongly implied by [0047] of Li, Li does not explicitly disclose the optical amplifier having an inhomogeneously broadened gain material. However, Zuluaga discloses an optical amplifier having an inhomogeneously broadened gain material configured to generate a plurality of ensemble gains ([0047]-[0048]). The advantage is to allow a plurality of longitudinal modes to oscillate ([0048]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Li with the optical amplifier having an inhomogeneously broadened gain material as disclosed by Zuluaga in order to allow a plurality of longitudinal modes to oscillate.
Regarding claim 2, Li further discloses the optical amplifier is provided on a first substrate (Fig. 7 element 110; [0031]) and the silicon photonic integrated circuit is provided on a second substrate (Fig. 7 
Regarding claim 4, Li further discloses the first optical filter and the second optical filter support different optical frequency modes and the optical amplifier is configured to generate multiple ensemble gains corresponding to said different optical frequency modes ([0046]).
Regarding claim 6, Li further discloses the first laser cavity (Fig. 7 as annotated below) comprises a first mirror with a first reflectivity (Fig. 7 annotated below mirror to the left of the amplifier) and a second mirror with a second reflectivity (Fig. 7 annotated below mirror at the end of the first cavity), such that the first reflectivity is lower than the second reflectivity and the second laser cavity comprises the first mirror (Fig. 7 annotated below mirror to the left of the amplifier) and a third mirror with a third reflectivity (Fig. 7 annotated below mirror at the end of the first cavity). In the embodiment of Fig. 7, Li does not explicitly disclose the first reflectivity is lower than both the second reflectivity and the third reflectivity. However, Li discloses the embodiments maybe modified such that the first reflectivity is lower than both the second reflectivity and the third reflectivity ([0039]). The advantage is to allow the optical signal to be directly output from the device into an optical amplifier ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Li in view of Zuluaga with the first reflectivity is lower than both the second reflectivity and the third reflectivity as disclosed by Li as a potential modification to the embodiments in order to allow the optical signal to be directly output from the device into an optical amplifier.
Regarding claim 12, Li further discloses the silicon photonic integrated circuit and the optical amplifier are butt-coupled to each other ([0034]).
Regarding claim 13, Li further discloses the material of the optical amplifier is within a semiconductor optical amplifier comprising a quantum dot gain medium ([0047]).
Regarding claim 15, Li further discloses one of the at least two mirrors is a Sagnac loop mirror, ring-based mirror, Bragg grating mirror, coated facet mirror or a Bragg grating fiber ([0046]).
Regarding claim 16, Li further discloses one of the at least two mirrors is a reflective Bragg grating fiber, a reflective Bragg grating, a reflective cleaved fiber or a reflective Sagnac loop mirror ([0046]). Li in view of Zuluaga do not explicitly disclose one of the at least two mirrors is partially reflective. However, Li discloses the embodiments maybe modified such that one of the at least two mirrors is partially reflective ([0039]). The advantage is to allow the optical signal to be directly output from the device into an optical amplifier ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Li in view of Zuluaga with one of the at least two mirrors is a partially reflective Bragg grating fiber, a partially reflective Bragg grating, a partially reflective cleaved fiber or a partially reflective Sagnac loop mirror as disclosed by Li as a potential modification to the embodiments in order to allow the optical signal to be directly output from the device into an optical amplifier.
Regarding claim 17, Li discloses a laser source (Fig. 7; [0060]) comprising: - an optical amplifier configured to generate a plurality of ensemble gains (Fig. 7 element 110; [0047]); and - a silicon photonic integrated circuit (Fig. 7 element 118; [0033]) including a first optical filter (See annotated Fig. 7 below) and a second optical filter (See annotated Fig. 7 below); wherein the gain material is capable of generating a plurality of ensemble gains, each ensemble gain of the plurality of ensemble gains being associated with a respective wavelength ([0047]); wherein a first laser cavity includes the optical amplifier, the first optical filter optically coupled to each other and at least two mirrors (See annotated Fig. 7 below; [0060]), and the first optical filter is tunable to a respective first ensemble gain generated by the optical amplifier ([0046]); wherein a second laser cavity includes the optical amplifier, the second optical filter optically coupled to each other and at least two mirrors (See annotated Fig. 7 below; [0060]), and the second optical filter is tunable to a respective second ensemble gain generated by the 
Regarding claim 18, Li discloses a transmitter (Fig. 7; [0060]) comprising: - a modulator (Fig. 7 “first filter” and “second filter” as annotated below; see also [0037] and [0046] disclosing that the filters maybe both wavelength filters and modulators); - an optical amplifier configured to generate a plurality of ensemble gains (Fig. 7 element 110; [0047]); and - a silicon photonic integrated circuit (Fig. 7 element 118; [0033]) including a first optical filter (See annotated Fig. 7 below) and a second optical filter (See annotated Fig. 7 below); wherein the gain material is capable of generating a plurality of ensemble gains, each ensemble gain of the plurality of ensemble gains being associated with a respective wavelength ([0047]); wherein a first laser cavity includes the optical amplifier, the first optical filter optically coupled to each other and at least two mirrors (See annotated Fig. 7 below; [0060]), and the first optical filter is tunable to a respective first ensemble gain generated by the optical amplifier ([0046]); wherein a second laser cavity includes the optical amplifier, the second optical filter optically coupled to each other and at least two mirrors (See annotated Fig. 7 below; [0060]), and the second optical filter is tunable to a respective second ensemble gain generated by the optical amplifier ([0046]); wherein the second ensemble gain is different from the first ensemble gain ([0047]); and wherein the .


    PNG
    media_image2.png
    534
    752
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    519
    694
    media_image1.png
    Greyscale

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zuluaga, as applied to claim 1, and further in view of Yoffe et al. (US 2012/0195332 A1), hereafter Yoffe.
Regarding claim 7, Li further discloses the first optical filter comprises a first ring resonator pair which includes a first ring resonator having a first free spectral range and a second ring resonator having a second free spectral range (First filter of Fig. 7 as annotated above; Resonators inherently have free spectral range). Li in view of Zuluaga do not explicitly disclose the first free spectral range is different from the second free spectral range, such that the first ring resonator pair is configured to produce a Vernier effect on an optical signal. However, Yoffe discloses resonators with first free spectral range is different from the second free spectral range ([0046]), such that the first ring resonator pair is configured to produce a Vernier effect on an optical signal ([0046]-[0047]). The advantage is to select the desired wavelength ([0046]). Accordingly, it would have been obvious to a person of ordinary skill in 
Regarding claim 8, Li further discloses the second optical filter comprises a second ring resonator pair which includes a third ring resonator having a third free spectral range and a fourth ring resonator having a fourth free spectral range (First filter of Fig. 7 as annotated above; Resonators inherently have free spectral range). Li in view of Zuluaga do not explicitly disclose the third free spectral range is different from the fourth free spectral range, such that the second ring resonator pair is configured to produce a Vernier effect on an optical signal. However, Yoffe discloses resonators with a third free spectral range different from a fourth free spectral range ([0046]), such that the second ring resonator pair is configured to produce a Vernier effect on an optical signal ([0046]-[0047]). The advantage is to select the desired wavelength ([0046]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Li in view of Zuluaga with the third free spectral range is different from the fourth free spectral range, such that the second ring resonator pair is configured to produce a Vernier effect on an optical signal as disclosed by Yoffe in order to select the desired wavelength using a common tuning technique.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zuluaga, as applied to claim 1, and further in view of Gunn, III et al. (US 2004/0228564 A1), hereafter Gunn.
Regarding claim 9, Li in view of Zuluaga do not explicitly disclose a phase shifter. However, Gunn discloses a phase shifter ([0040]). The advantage is to tune the optical path in each channel to satisfy the resonance condition ([0040]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Li in view of Zuluaga with 
Regarding claim 10, Li in view of Zuluaga do not explicitly disclose the first laser cavity comprises a first variable optical attenuator configured to attenuate the first ensemble gain in a switched ON condition and allow a passage of said first ensemble gain in a switched OFF condition. However, Gunn discloses the first laser cavity comprises a first variable optical attenuator configured to attenuate the first ensemble gain in a switched ON condition and allow a passage of said first ensemble gain in a switched OFF condition ([0039]). The advantage is to controllably adjust the optical power in each channel ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Li in view of Zuluaga with the first laser cavity comprises a first variable optical attenuator configured to attenuate the first ensemble gain in a switched ON condition and allow a passage of said first ensemble gain in a switched OFF condition as disclosed by Gunn in order to controllably adjust the optical power in each channel.
Regarding claim 11, Li further discloses a plurality of laser cavities (See annotated Fig. 7 above). Li in view of Zuluaga do not explicitly disclose each comprising a respective variable optical attenuator configured to attenuate an optical signal amplified by a respective ensemble gain in said cavity in a switched ON condition and allow a passage of said respective ensemble gain in a switched OFF condition. However, Gunn discloses each comprising a respective variable optical attenuator configured to attenuate an optical signal amplified by a respective ensemble gain in said cavity in a switched ON condition and allow a passage of said respective ensemble gain in a switched OFF condition (Fig. 3D elements 70; [0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Li in view of Zuluaga with each comprising a respective variable optical attenuator configured to attenuate an optical signal amplified by a respective ensemble gain in said cavity in a switched ON condition and allow a passage of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        01/20/2022